Case 1:18-cv-02519-RBK-KMW Document 19 Filed 07/29/19 Page 1 of 1 PageID: 115
                                                 UNITED STATES DISTRICT COURT
                                                  for the District of New Jersey [LIVE]
                                                               Camden, NJ



  DARIUS GITTENS
                                                         Plaintiff,
  v.                                                                                  Case No.: 1:18−cv−02519−RBK−KMW
                                                                                      Judge Robert B. Kugler
  MILDRED SCHOLTZ, et al.
                                                         Defendant.

  Dear Litigant:

     The Clerk's Office has received and processed your complaint and has assigned the above−listed
  docket number and judicial officer. The docket number and Judge's initials must appear on any paper
  that is submitted to the Court.

     To allow you to serve your complaint on Defendants through the U.S. Marshals Service ("USMS"),
  enclosed please find a USMS Form 285 ("285 form"), which you must complete and return to the
  USMS within 30 days. One 285 form must be completed for each named defendant to be served. The
  USMS will NOT serve the summons and complaint unless it receives a form for that defendant. A
  sample of a completed 285 form is attached. If you do not wish to use the USMS to serve your
  complaint, you must notify the Court in writing within 30 days of the date of this letter and request a
  summons to be issued to you directly.

     You must serve your complaint within 90 days of the date it was filed, regardless of whether you use
  the USMS to serve your complaint. It is your responsibility to inquire of the USMS as to whether
  service has been made and, if necessary, to request an extension of time for service from the Judge
  presiding over your case. If within 90 days of the filing of the complaint, you have not made service or
  requested an extension of time, the Court may dismiss this action for failure to prosecute under Rules
  4(m) and 41(b) of the Federal Rules of Civil Procedure. Finally, it is your obligation to promptly submit
  a written notification to the Court if your address changes, and the Court may dismiss the action
  pursuant to Local Civil Rule 10.1(a) if you fail to do so.

       Send completed USM 285 form(s) to the U.S. Marshal's Service at:

           UNITED STATES MARSHAL'S SERVICE
           4th & Cooper Streets
           Camden, NJ 08101

                                                                                    Very truly yours,

                                            William T. Walsh, Clerk
                                            By Deputy Clerk, rtm
   −−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−
                                FOR OFFICIAL USE ONLY


       The USMS certifies that:

               285 form received on ________________ (date)

               285 form not received by __________________ (date)

                                                                                ____________________________________
                                                                                Signature of Authorized USM Deputy/Clerk
  ___________________________
   1 If you are suing the United States, Its agencies, Officers or Employees, you must complete two additional 285 forms−−one for the U.S. Attorney for New
  Jersey, and one for the Attorney General of the United States, see Fed.R.Civ.P. 4 (i).

  2 Effective December 1, 2015, Rule 4(m) of the Federal Rules of Civil Procedure was amended to require that the defendant be served within 90 days after
  the complaint is filed.
